Name: Decision No 3/91 of the Cooperation Council of 12 June 1991 again amending Articles 6 and 17 of the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: monetary economics;  international trade;  Asia and Oceania;  executive power and public service;  tariff policy
 Date Published: 1991-07-31

 Avis juridique important|21991D0731(03)Decision No 3/91 of the Cooperation Council of 12 June 1991 again amending Articles 6 and 17 of the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation Official Journal L 211 , 31/07/1991 P. 0053 - 0053DECISION No 3/91 OF THE COOPERATION COUNCIL of 12 June 1991 again amending Articles 6 and 17 of the Protocol concerning the definition of the concept of 'originating products` and methods of administrative cooperation THE COOPERATION COUNCIL, Having regard to the Agreement between the European Economic Community and the State of Israel, signed in Brussels, on 11 May 1975, Having regard to the Protocol concerning the definition of the concept of 'originating products` and methods of administrative cooperation, hereinafter called the Protocol, and in particular Article 25 thereof, Whereas the equivalent value of the ecu in certain national currencies on 1 October 1988 was less than the corresponding value on 1 October 1986; whereas the automatic change in the base date laid down in Decision No 1/81 of the EEC-Israel Cooperation Council would, in the case of conversion into the national currencies concerned, have the effect of reducing the limits which perimt the presentation of simplified documentary evidence; whereas, in order to avoid this effect, it is necessary to increase such limits expressed in ecus, HAS DECIDED AS FOLLOWS: Article 1 The Protocol is hereby amended as follows: 1. in the second subparagraphe of Article 6 (1), ECU 2 590 shall be replaced by ECU 2 820; 2.in Article 17 (2), ECU 180 shall be replaced by ECU 200 and ECU 515 by ECU 565. Article 2 This Decision shall enter into force on 1 January 1992. Done at Brussels, 12 June 1991. For the Cooperation Council The President A. PRIMOR